UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-1104



CHARLES R. MAJOR,

                                              Plaintiff - Appellant,


          versus


GREENVILLE COUNTY SHERIFF'S OFFICE; CATHY
PHILLIPS, Anderson County Clerk of Court;
STEPHEN M. PRUITT, sued in his professional
and   his   individual  capacity;   CAROLINA
EMERGENCY   PHYSICIANS; STEPHEN   BURKHOLTZ,
Doctor, sued in his professional and in his
individual   capacity;  BENJAMIN   CRUMPLER,
Doctor, sued in his professional and his
individual capacity,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. R. Bryan Harwell, District Judge.
(6:05-cv-01993-RBH)


Submitted: March 23, 2006                     Decided: March 30, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles R. Major, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

              Charles R. Major appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.            We have reviewed

the record and find no reversible error.             Accordingly, we affirm

for the reasons stated by the district court.                    See Major v.

Greenville County Sheriff’s Office, No. 6:05-cv-01993-RBH (D.S.C.

Dec. 9 & 12, 2005).          We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented    in   the

materials     before   the    court   and     argument   would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                      - 3 -